
	

113 HR 4600 IH: Tax Free Health Insurance Act of 2014
U.S. House of Representatives
2014-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4600
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2014
			Mr. King of Iowa (for himself, Mrs. Bachmann, Mr. Chabot, Mr. Broun of Georgia, Mrs. Blackburn, Mr. Brooks of Alabama, Mr. Burgess, Mr. Franks of Arizona, Mr. Gingrey of Georgia, Mr. Huelskamp, Mr. Hudson, Mr. Kingston, Mr. Issa, Mr. McHenry, Mr. Weber of Texas, Mr. Wilson of South Carolina, Mr. Cotton, Mr. Yoho, Mr. Fortenberry, Mr. Harris, Mr. Fleming, and Mr. Duncan of South Carolina) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a deduction for premiums for insurance which
			 constitutes medical care.
	
	
		1.Short titleThis Act may be cited as the Tax Free Health Insurance Act of 2014.
		2.Deduction for premiums for health insurance
			(a)In generalPart VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by redesignating section 224 as section 225 and by
			 inserting after section 223 the following new section:
				
					224.Deduction for premiums for health insurance
						In the case of an individual, there shall be allowed as a deduction to the taxpayer for the taxable
			 year amounts paid by the taxpayer for insurance which constitutes medical
			 care (as defined in section 213(d)) for the taxpayer and the taxpayer’s
			 spouse and dependents. No amount shall be taken into account under the
			 preceding sentence if a deduction or credit is allowed for such amount
			 under this chapter or to any other taxpayer.. 
			(b)Deduction allowed whether or not individual itemizes other deductionsSubsection (a) of section 62 of the Internal Revenue Code of 1986 is amended by inserting before the last sentence at the end
			 the following new paragraph:
				
					(22)Deduction for premiums for health insuranceThe deduction allowed by section 224..
			(c)Clerical amendmentThe table of sections for part VII of subchapter B of chapter 1 is amended by striking the item relating to section 224 and adding at the end the following new
			 items:
				
					
						Sec. 224. Deduction for premiums for health insurance.
						Sec. 225. Cross reference..
			(d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			
